DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-25 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 3/23/20 has been considered.
4.	The drawings are objected to because in Fig. 3 sheet number “1/8” appears in the middle of the drawing (see to the right of human being “110”).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 1, at line 15 “the determination of the physical element being an animate being” (emphasis added) lacks antecedence since there is no previous recitation to support this language.  Note line 11 specifically refers to a human being (see also wording in spec. at [0008: “e”]).
B.	As per claim 8, at line 17 “the determination of the physical element being an animate being” (emphasis added) lacks antecedence since there is no previous recitation to support this language.  Note line 14 specifically refers to a human being (see also wording in spec. at [0008: “e”]).
C.	As per claim 11, at lines 3-4 “the proximity …” lacks antecedence since there is no previous recitation supporting proximity (Note independent claim 1 includes a proximity determination step whereas independent claim 8 does not).
D.	As per claim 19, at line 19 “the determination of the physical element being an animate being” (emphasis added) lacks antecedence since there is no previous recitation to support this language.  Note line 17 specifically refers to a human being (see also wording in spec. at [0008: “e”]).

F.	All claims depending from a rejected claim are also rejected for the same reasons.
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14, 15, 17-22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018/135988 (hereinafter D1).
A.	As per claim 1, D1 discloses:
A method for presence detection of one or more physical elements of an area surrounding a mobile outdoor power equipment machine (Fig. 2; Abs.), the method comprising:
scanning an area surrounding the mobile outdoor power equipment machine with a sensing apparatus of the mobile outdoor power equipment machine (Fig. 1B:175- camera; pg. 11, ln. 26-27); 

analyzing data derived from the scanning to determine whether the physical element is located within a work area (Fig. 2:205; pg. 11, ln.1-8); 
determining a proximity of the physical element to the mobile outdoor power equipment machine (pg. 10, ln. 12-14; pg. 11, ln. 1-4); 
determining a confidence level of whether the physical element is a human being (pg. 6, ln. 21-24 “human”, 27-28 “indeed a living object”); and 
a control system of the mobile outdoor power equipment machine coupled to the sensing apparatus directing a behavior of the mobile outdoor power equipment (Fig. 1B) correlating to a combination of the determination of the physical element being an animate being, the determination that the physical element is located within the work area, and the proximity of the physical element to the mobile outdoor power equipment machine (Fig. 5; pg. 10, ln. 17-30; pg. 11, ln. 15-29).
B.	As per claim 8, as noted above for claim 1 including digitally sectioning a predefined area disposed at least partially about the mobile outdoor power equipment machine into sections, the predefined area extending outwardly from the mobile outdoor power equipment machine (Fig. 6; pg. 13, ln. 15-23) and using location of an object in a particular section as a condition of controlling the mobile outdoor power equipment machine (pg. 13, ln. 19-23).
C.	As per claim 19, as noted above for claim 1 whereby the method is performed by a mobile outdoor power equipment machine (Figs. 1A, 1B) 
D.	As per claim 2, as noted above whereby the location of the object relative to the machine is tracked (pg. 10, ln. 12-14).
E.	As per claims 3, 4, 10, 11, 20 and 21, as noted above whereby images of objects are analyzed and tracked within and outside of a working area and the locations of the objects used as a basis for controlling the behavior of the mobile outdoor power equipment machine (pg. 11, ln. 1-8).
F.	As per claims 5 and 12, as noted above whereby detection of living objects and whether they are inside or outside of a working area relative to the location of the machine determine various different behaviors (i.e., pause operation, turning away, etc.) (pg. 12, ln. 21 to pg. 13, ln. 2).
G.	As per claims 6, 17 and 25, as noted above whereby the sensing apparatus may comprise a camera (Fig. 1B:175; pg. 6, ln. 19).
H.	As per claims 7 and 18, as noted above whereby objects may be distinguished as living (human) based on facial or shape determinations (pg. 6, ln. 19-24; pg. 7; ln. 3-6).

J.	As per claims 14 and 15, as noted above whereby a section grid may be superimposed on the work area and detection of objects within each sector may be ascertained (Fig. 6; pg. 13, ln. 15-23).
K.	As per claims 22 and 24, as noted above whereby the mobile outdoor power equipment machine may be a robotic lawnmower for cutting a lawn (Abs.; Fig. 1A; pg. 1, ln. 5-6).
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (supra) in view of Einecke et al. (US2018/0077860).
A.	As per claims 13 and 16, as noted above whereby D1 provides a grid superimposed on a topographical map in detecting and tracking objects within/outside the work area (Fig. 6).  The claimed invention differs in that an area is defined to the side of the machine and translates with it or that the section 
B.	As per claim 23, D1 is applied as above whereby the mobile outdoor power equipment machine is controlled in various manners based on the tracking of objects inside/outside the work area.  The claimed invention differs in that an auditory and/or visual warning may be provided.  Einecke is in the same field of endeavor of robotic gardening devices (robotic lawnmower) which includes a sensing apparatus to detect objects such as human beings (Abs).  In addition to controlling the driving behavior of the device upon detection of an object, an auditory and/or visual warning is also provided [0042].  One of ordinary skill in the robotic lawnmower art prior to the effective filing date of the claimed invention would have found it obvious to include a similar warning means in the robotic lawnmower of D1 because it would have added an additional safety element to protect animate beings.
C.	All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded .
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kurokami et al. (US2019/0352885) is directed to a related art in which areas around a work vehicle are scanned to determine if human beings are within a work area.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661